gZ.^oz,^
            X/MlKTE 1>£CLAfaTIDtJ



H.H. £oVFX£Lb UrtiT . cL.c_\Qri_ Unl^ pencAku ck po_^ju/y




                         ^1arta4u/Q_ Or Aoo\\CQnfc




       MAR ?.« 2C1^

     AbelAeosta, Clerk
'Xb     lV\Q_ \Aof\D/QO*- Court: OT C^ionina) kpQvsAt)

  Ro_l I_jcn4«-\/\ J>LXjuVnCxJ 6ra_Q_r^     \r.(Li. hbo, 2£>\/Z^-']cf\ -C2A



 App\\£jank. rO0Vo_ tV^. Court to kctKo_ OoldUL.or tW_t£A/-
 E_FF61"Th/<Lni£ 55/y QoA a-ttorry^uj / CJieurft ralaldDobWp CooiU
  jz-rvkialitkj ; WVkl/r-Qf)    "X *^u3u o_&t.&A_ tinat Crtkv-rvajj La\*jYTu-
 Cq_ JoVmibDn -tu^n DnAlv Qovjj Qnl all iTa-porks, Comp\ionte
  QoA. Qovj pQp<L^\Jo^\( \n ro_Vcuri2^iCQ_ to rr»v^ Cciu beJS lib-Cad.
  q\do\/&_* UckJW^ alirorncuu La\dWjnCji- OoVin£?oo -Vo^^gu^-4
 -tVy<z_bQ_ cdoW^QnX_6 ciocu montb k) rn<^. ^L CooUlCtkA. kW,
  91 ^h T>6tndc Court JucW. /Vtaik inWrnina nim ot kWba_
  doc^rnoiitb , tW_ Court foAufxt^ to /e_bponA; OOd^v/g^
 "X Con\dcko-A Q-til)/'n^JUj LjQNAl'/^riCo--. UdYvoSdo Or^X. V»<i_ ^-tu6c«=l
  tD v^oJbpooA. ^tVlujroior^. ^C Qm tor\AtoLj/<^i\nQ tV>a_6e_ cdDCunrjant^
 -to thi6 HonorabW Court W disposition Ot -(V>*5<l- papo-re.
 AppUcant QckLnovijWUu to 4ltVi5 Court, that Vicl_ \Coo\aI5 Hsu^c
cAoiaa^ao"t Qn^ 4^nab          -W»oJbo_ ^GCjume_nk3 nJc6 4or\JcLr<L-ko v
 Applicant On. 10- 2V- ZjQI'/1 bu Q\Wn<UL^ ZWr-<Lr>CA_. E*JoVinbon ,
 a^Xr^bo^ QrA loCjt^A \cn V>u -^niu. Unit. HIqiI fDOnn On tW^
Jbm^.5 \/- A\\vT«Jl Unit, Qpplic_ant wmtr Uni/t oV a35ionnn<Lrfc.
                                       Warrant
Warrant No: A S?, gSg                                 Waco PD Case No: 12-5102

The State of Texas


Vs. Rozell Lanaier Harbert

                                                                                                o
                                                                                                f
Race: Black       Sex: Male     DOB: 01/26/1973

Charge: Failure to Comply w/ Registration Requirements by Registered Sexual Offender
                                                                                                i
                                                                                                    h
        CCP Article 62.102 - - 3rd Degree Felony

Issued on the ^-°^° day of (Af#<*~ Z^ ^~                                                            c.

By: Judge Q^fyUx
        Waco Municipal Court, McLennan County, TX

Bond: To be set at Arraignment by Magistrate

                                     The State of Texas

To any Sheriff or any other Peace Officer of Texas greeting:

Whereas, complaint in writing has been filed before the undersigned Judge of the Waco
Municipal Court, McLennan County, on the oath of Detective Michael R. Alston that Rozell
Lanaier Harbert in said County and State, on or about the 26th day ofFebruary, 2012, did then
and there unlawfully commit the offense of:
Failure to Comply w/ Registration Requirements by Registered Sexual Offender
CCPArticle 62.02 - - 3rd Degree Felony
You are hereby commanded to take the body of said Rozell Lanaier Harbert forthwith,
bringing him before said Judge of the Municipal Court in Waco, McLennan County, then and
there to answer the aforesaid complaint and to be further dealt with according to law.

Herein fail not, but have you then and there this Warrant with your endorsement thereon,
showing how you have executed the same.

Givenunder my official hand, this      day of     Vv T^1-^- /



Judge, Waco Municipal Court, McLennan County, Texas

Came to hand on the2* day of fit***             ,U'7
and executed on the 23 day of /fr/t*~c*Y-     , , ^L by                   ^        -j^
arresting the within named defendant and incarcerating him at J^foie^--'' *-# t""v ? c-
                                                by:     yta&^rA^AstA-tr U/fjo
Sheriff, McLennan County, TX

Fees:   Arrest:         Bond:        Release:          Mileage:        Commitment:
                                       Total:
                                                    AGGRAVATED ASSAULT - CO                    I(F2);
TERRY MONTREAL GETTER
                                                    TERRORISTIC THREAT - COUNT II (F3)

                                                    Code: 22.02, Texas Penal Code - Count 1;
D.O.B.:    12/17/1975
                                                          22.07, Texas Penal Code - Count II

                                                    Booking#: 852167 (on both counts)
C1D#:      149328

                                                    Bond Amount:
S1D#:     5849808



                           Cause No. 2012-            1410 -CI

                           TRUE BILL OF INDICTMENT

IN THE NAME AND BY AUTHORITY OF THE STATE OF TEXAS:
The Grand Jurors of McLennan County, State of Texas, duly organized at the July Term, A:D.,
2012, of the 19th Judicial District Court of said county, upon their oaths do present that TERRY
MONTREAL GETTER, hereinafter called Defendant, on or about the 21st day of June, A.D.
2012 in said county and state did then and there intentionally or.knowingly threaten DESHAUN
CARTER with imminent bodily injury by speaking aggressively, and did then and there use or
exhibit adeadly weapon, to-wit: aknife during the commission of said assault,

                                           COUNT II

          And it is further presented in and to said Court that the said TERRY MONTREAL
 GETTER in the County of McLennan and State aforesaid on or about the 21st day of June, A.D.
 2012, did then and there threaten to commit an offense involving violence to aperson, namely,
 Aggravated Assault or Murder, with intent to place the public or asubstantial grouRof the public
 in fear of serious bodily injury,
AGAINST THE PEACE AND DIGNITY OF THE STATE.




                                         Foreman of the Citond/Iury
Apelino Reyna
 Riminal District Attorne'
McLennan County, Texas